t c memo united_states tax_court john m probandt petitioner v commissioner of internal revenue respondent docket no filed date steven ray mather and lydia turanchik for petitioner michael k park for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies additions to tax and penalties with respect to petitioner’ sec_2001 and sec_2002 federal_income_tax year deficiency dollar_figure big_number addition_to_tax sec_6651 dollar_figure big_number penalty sec_6662 dollar_figure big_number following concessions by the parties the issues for decision are whether petitioner received unreported income in and from a g precision parts llc a g a partnership in which he was a partner whether petitioner is entitled to deduct expenses reported on schedules c profit or loss from business for and whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file returns for and and the parties have stipulated that petitioner received unreported dividend and interest_income of dollar_figure and dollar_figure respectively for and dollar_figure and dollar_figure respectively for as reflected on forms 1099-div dividends and distributions and forms 1099-int interest_income as determined in the notice_of_deficiency of these amounts dollar_figure and dollar_figure were interest from a g precision parts llc for and respectively respondent concedes that petitioner did not realize capital_gains in and of dollar_figure and dollar_figure respectively as determined in the notice_of_deficiency but instead realized short- term capital losses in and of dollar_figure and dollar_figure respectively entitling petitioner to capital_loss deductions of dollar_figure for both years and capital_loss carryovers of dollar_figure to and dollar_figure to all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to continued whether petitioner is liable for accuracy-related_penalties under sec_6662 and b and for and findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the accompanying exhibits petitioner resided in washington state at the time he filed his petition i petitioner’s education and professional experience petitioner received a degree in business administration in the mid-1970s he worked initially for an accounting firm and then for a public company auditing financial statements for approximately years during the 1980s petitioner worked for a securities brokerage firm in the first half of the 1990s petitioner worked at two money management firms managing investments for clients in approximately or petitioner began investing in small startup companies for his own account around petitioner discovered one such company he became interested in acquiring a g precision parts the predecessor of a g a company headquartered near portland oregon because it had good cashflow and offered him an opportunity to earn a salary continued the nearest dollar ii a g before and during the years at issue a g developed parts and other prototype components for semiconductor manufacturers sometime in petitioner and four other individuals acquired a g petitioner and the other four individuals were designated partners of a g petitioner became managing and tax_matters_partner while the remaining partners functioned as passive investors during the years at issue a g had five partners all of whom were individuals petitioner made all financial and sales decisions for a g and frequently traveled to meet potential a g clients in an effort to develop a g’s business relationships sometime after petitioner and his partners acquired a g two individuals were hired to manage a g’s day-to-day operations one of them mark herz was initially hired as a g’s vice president and operations manager of its production facility he became president sometime around while still overseeing operations a g maintained approximately dollar_figure in an account for use in purchasing equipment at auction in these funds were transferred to petitioner to purchase equipment on behalf of a g petitioner did not purchase any equipment at auction in or thereafter iii schedule c business during and petitioner explored business opportunities in china and traveled there extensively his goal was to acquire exclusive rights to distribute certain chinese manufactured products in the united_states to that end petitioner often spent a great deal of time developing business relationships with the executives of target companies over meals he conducted these activities for himself and not as part of a g’s semiconductor parts manufacturing and sales iv petitioner’s financial institutions and records during and petitioner maintained two accounts at bank of america during and the first was a joint checking account that he held with his then spouse the second was a business checking account in the name of probandt associates that he maintained to support his business endeavors in china in addition to the business checking account at bank of america petitioner maintained a credit card account at capital one that he used to pay for his travels to and expenses_incurred in china petitioner’s counsel represented at trial that both she and respondent had issued subpoenas to capital one for petitioner’s credit card account statements but were unsuccessful in obtaining any such records because capital one though apparently acknowledging that petitioner had been a customer there could not continued petitioner kept handwritten records of the travel and meals and entertainment_expenses he paid in and petitioner recorded the date amount and business_purpose of each of his travel printing and consulting expenditures in a spiral notebook petitioner similarly noted the date amount and business_purpose of each of his meals and entertainment_expenses in a day timer petitioner leased a storage unit in which he placed his handwritten financial records and other personal effects for safekeeping during his travels he prepaid two years’ rent on the unit before he left on a trip to china sometime in petitioner received notice in early date while in china that the portland development commission had acquired the site of the storage_facility by eminent_domain and that he had to arrange to move the contents of his storage unit to another storage unit by date or risk their destruction the portland development commission offered petitioner and other unit lessees assistance including free moving services and the identification of a mover and a new storage_facility that would arrange for the moving and re-storage of his contents respectively without petitioner’s needing to appear before either in person so continued find them given respondent’s counsel’s acquiescence in these representations we take it as established that petitioner had a capital one credit card account through which he paid expenses of his schedule c business long as he provided a power_of_attorney to another individual to act on his behalf and provided the authorized person with his unit key and access code petitioner was unable to make the arrangements in time and as a consequence the contents of his storage unit were destroyed v tax returns a a g’s returns a g filed forms u s return of partnership income for and which petitioner signed as tax_matters_partner these returns were prepared by a certified_public_accountant for a g claimed total deductions of dollar_figure including travel expense deductions of dollar_figure and meals and entertainment expense deductions of dollar_figure for a g claimed total deductions of dollar_figure including travel expense deductions of dollar_figure and meals and entertainment expense deductions of dollar_figure petitioner’s testimony concerning the matters outlined in this paragraph was corroborated by contemporaneous emails between him and a representative of a firm hired by the portland development commission to assist storage unit lessees in moving their stored materials respondent raised a hearsay objection to the emails and they were admitted for limited nonhearsay purposes however on brief respondent makes extensive use of the emails for the truth of the matters asserted therein he has therefore waived the hearsay objection moreover petitioner’s statements in the emails are not hearsay because they support his explanation of the reason he lacked substantiation see fed r evid d and the statements of his email correspondent are admissible to place petitioner’s statements in context a g’ sec_2001 and sec_2002 returns included schedules k-1 partner’s share of income credits deductions etc for each of the partners petitioner’s schedule_k-1 for reported dollar_figure as his distributive_share of ordinary_income dollar_figure in guaranteed payments dollar_figure in cash distributions and nondeductible expenses of dollar_figure petitioner’s schedule_k-1 for reported dollar_figure as his distributive_share of ordinary_income dollar_figure in guaranteed payments dollar_figure in cash distributions and nondeductible expenses of dollar_figure petitioner received his schedules k-1 before filing his individual federal_income_tax returns for and b petitioner’s returns petitioner filed delinquent federal_income_tax returns for and on date the returns were prepared by a certified_public_accountant petitioner did not provide the accountant with copies of hi sec_2001 and sec_2002 schedules k-1 however petitioner provided the accountant with summary sheets of his travel meals and entertainment printing and consulting expenses derived from his handwritten records a statement attached to the return explained that this entry represented the partner’s share of the nondeductible portion of meals and entertainment_expenses a statement attached to the return explained that this entry represented the partner’s share of the nondeductible portion of meals and entertainment_expenses a schedule c was attached to petitioner’ sec_2001 return the schedule c reported that the principal business of the proprietorship was investments the entry for the business’ name was left blank and the address reported for the business was the same address that was reported for one of a g’s other partners walter glass on his schedules k-1 for and the schedule c reported gross_receipts of dollar_figure and total expenses of dollar_figure for a net profit of dollar_figure a similar schedule c with an identical principal business and address and with no entry for the business name was attached to petitioner’ sec_2002 return the schedule c reported gross_receipts of dollar_figure and total expenses of dollar_figure for a net profit of dollar_figure the and schedules c reported the following expenses expense rent travel meals entertainment other--consulting other--printing total dollar_figure big_number big_number big_number big_number big_number --- dollar_figure big_number big_number big_number big_number the figures for meals and entertainment_expenses have been subjected to the limitation of sec_274 petitioner did not attach a schedule e supplemental income and loss to hi sec_2001 or sec_2002 return nor did he report any partnership income on those returns vi notice_of_deficiency respondent issued a notice_of_deficiency to petitioner with the following adjustments to petitioner’ sec_2001 and sec_2002 returns a respondent determined that petitioner had failed to report his distributive shares and guaranteed payments from a g for of dollar_figure a dollar_figure distributive_share and dollar_figure in guaranteed payments and for of dollar_figure a dollar_figure distributive_share and dollar_figure in guaranteed payments b respondent disallowed with the exception of the rent expense reported on petitioner’ sec_2001 schedule c the deductions claimed for all expenses reported on petitioner’s schedules c for and and because a g had fewer than partners each of whom was an individual and there is no indication that it otherwise elected under sec_6231 a g was a small_partnership pursuant to sec_6231 thus the provisions of sec_6221 to do not apply to a g in the notice_of_deficiency the figures for distributive_share and guaranteed payments were reversed but the parties have treated this reversal as a scrivener’s error at trial and on brief c respondent determined that petitioner was liable for sec_6651 additions to tax and sec_6662 and b and accuracy-related_penalties for and petitioner filed a timely petition for redetermination opinion i unreported income the parties are far apart in their dispute over unreported income for and petitioner filed a schedule c for each year for an unnamed sole_proprietorship the proprietorship’s principal business was reported as investments the and schedules c reported gross_income of dollar_figure and dollar_figure respectively respondent’s position reflected in the notice_of_deficiency is that the foregoing gross_income is from a schedule c business that petitioner conducted separate and apart from his activities as the managing partner of a g and that petitioner failed to report his distributive_share of the partnership income and guaranteed payments from a g as reflected on the schedules k-1--dollar_figure for and dollar_figure for petitioner now concedes that these distributive_share and guaranteed_payment figures for his a g partnership_interest are--with one exception--correct but contends that the income he reported on the schedule c for each year was his partnership income from a g specifically petitioner contends he mistakenly believed that he was required to report only the cash he received from a g each year in petitioner’s view the cash he received from the partnership consisted of the guaranteed payments ie salary he received plus actual cash distributions according to petitioner the amounts he reported as gross_receipts on the schedules c each year consisted of guaranteed payments and distributed cash from a g petitioner did not he contends have any income from his business in those years as the business he was individually conducting outside the partnership was a venture whereby he sought to secure the exclusive rights to distribute various chinese manufactured goods within the united_states however petitioner maintains that as of and no distribution contracts had been signed and as a result no income was generated from his business a comparison of petitioner’s schedules c and schedules k-1 for the years at issue substantially corroborates his contentions the total of petitioner’s guaranteed payments and cash distributions from a g in was dollar_figure petitioner reported schedule c gross_receipts for that year of dollar_figure petitioner respondent does not contend that the cash distributions petitioner received from a g in and exceeded his adjusted_basis in his partnership_interest and were therefore taxable see sec_731 instead respondent contends that petitioner failed to report his distributive shares of partnership income and guaranteed payments from a g for either year explains the dollar_figure discrepancy as follows he received a dollar_figure disbursement from a g in to buy used equipment for the partnership at auction his search for appropriate equipment proved unsuccessful and in after a discussion with one of his partners it was agreed that he could keep the disbursement because cash distributions had been low that year according to petitioner the partnership’s accountant who prepared the a g return treated the disbursement as part of petitioner’s guaranteed payments for but he had considered it to be income for when it was agreed he could keep it petitioner maintains that he reported the disbursement in his schedule c gross_receipts for that year petitioner describes the remaining dollar_figure discrepancy for as most likely small sums that he had received from a g for miscellaneous items we note in this regard that petitioner’ sec_2001 schedule_k-1 from a g lists as an income item immediately above his cash distributions dollar_figure in nondeductible expenses if the amounts petitioner recalls and the nondeductible expenses item from the schedule_k-1 are treated as the same thing the remaining discrepancy between petitioner’s cash distributions from respondent does not contend that petitioner was required to include in income the nondeductible expenses reflected on his schedule_k-1 for the dollar_figure in nondeductible expenses was presumably reported on petitioner’s schedule_k-1 for purposes of adjustments to petitioner’s basis in his partnership_interest pursuant to sec_705 a g as reported on hi sec_2001 schedule_k-1 and the gross_receipts he reported on the schedule c is only dollar_figure a g’s president and operations manager mark herz corroborated petitioner’s testimony concerning the dollar_figure mr herz confirmed in his testimony that an account for the purchase of used equipment at auction had been set up at a g that the account’s dollar_figure balance had been transferred to petitioner and that he mr herz did not know what happened to the funds according to petitioner’ sec_2002 schedule_k-1 from a g the total of his guaranteed payments and cash distributions from the partnership for that year was dollar_figure petitioner reported schedule c gross_receipts for that year of dollar_figure when the dollar_figure disbursement that petitioner claims he received from a g in but did not treat as income until is accounted for the discrepancy remaining between petitioner’s cash distributions from a g and the gross_receipts he reported on his schedule c is dollar_figure petitioner describes this remaining dollar_figure as little checks he received from a g for miscellaneous items and we note that petitioner’ sec_2002 schedule_k-1 from a g lists as an income item immediately above his cash distributions dollar_figure in nondeductible in the case of the small checks we are persuaded that petitioner’s recall is faulty but that he was attempting to report his cash receipts to the best of his recollection expenses if the little checks petitioner recalls and the nondeductible expenses item from the schedule_k-1 are treated as the same thing the remaining discrepancy between petitioner’s cash distributions from a g as reported on his schedule_k-1 and the gross_receipts he reported on the schedule c is only dollar_figure we are persuaded that the near match of the schedule_k-1 items that represent a g’s cash disbursements to petitioner and the gross_receipts he reported on schedules c for and is too close to be mere coincidence while incorrect as a matter of partnership_taxation petitioner’s belief that he needed to report only cash distributions he received from the partnership and not undistributed partnership income was plausible aside from the inference that might be drawn from petitioner’s having reported gross_receipts on schedules c for each year there is no evidence that the chinese venture generated any income there is also no evidence such as a bank_deposits analysis or spending well in excess of reported income that would suggest petitioner underreported his income to the extent that respondent’s position in the notice_of_deficiency necessarily implies on balance considering all of the foregoing factors we are persuaded on the preponderance_of_the_evidence that the income petitioner reported on the as was the case for respondent does not contend that petitioner was required to include in income the nondeductible expenses reported on his schedule_k-1 for schedule c for each year represented cash distributions guaranteed payments and nondeductible expenses from a g and was not gross_proceeds generated by the chinese distributorship venture petitioner conducted in his individual capacity as a consequence petitioner has demonstrated that the notice_of_deficiency is erroneous with respect to the issue of unreported income given that there is no dispute that petitioner was engaged in an income- producing activity in connection with a g during the years at issue respondent has provided the necessary evidentiary foundation for his determination that petitioner failed to report income from that activity thus the notice_of_deficiency was presumptively correct see 596_f2d_358 9th cir rev’g 67_tc_672 however the court_of_appeals for the ninth circuit to which an appeal in this case would lie absent stipulation to the contrary see sec_7482 has held that where the taxpayer demonstrates by a preponderance_of_the_evidence that a notice_of_deficiency is arbitrary or erroneous the notice_of_deficiency loses its presumptive correctness and the commissioner then bears the burden_of_proof see 713_f2d_496 9th cir aff’g davies v commissioner tcmemo_1981_438 377_f2d_65 9th cir rev’g tcmemo_1964_223 266_f2d_5 9th cir remanding tcmemo_1957_172 stewart v commissioner tcmemo_1990_264 we follow the court_of_appeals for the ninth circuit’s holdings here 54_tc_742 aff’d 445_f2d_985 10th cir for our purposes it is sufficient that the preponderance_of_the_evidence supports petitioner’s claim that the dollar_figure and the dollar_figure he reported as gross_income on his schedules c for and respectively constitute his guaranteed payments and other cash distributions from a g for those years that being the case the determinations in the notice_of_deficiency that petitioner failed to report dollar_figure and dollar_figure of income from a g for and respectively are not sustained instead petitioner having now conceded that he failed to correctly report his partnership taxable_income from a g for and we must redetermine the unreported income amounts by comparing what petitioner reported on his schedules c with what his partnership taxable_income from a g was for those years see cohen v commissioner f 2d pincite respondent treats petitioner’s contention concerning a shift in the burden_of_proof to respondent as an invocation of sec_7491 however petitioner has nowhere cited that section or shown that he is entitled to a shift in the burden_of_proof pursuant to it instead petitioner relies on 266_f2d_5 9th cir remanding tcmemo_1957_172 for petitioner reported gross_income of dollar_figure on his schedule c the schedule_k-1 that a g issued to petitioner for reported his total taxable partnership income as dollar_figure consisting of guaranteed payments of dollar_figure and his distributive_share of ordinary_income of dollar_figure we therefore hold that petitioner did not have any unreported partnership income for instead he overstated his taxable_income from a g by dollar_figure for petitioner reported gross_income of dollar_figure on his schedule c the schedule_k-1 that a g issued to petitioner for reported his total taxable partnership income as dollar_figure consisting of guaranteed payments of dollar_figure and his distributive_share of ordinary_income of dollar_figure we therefore hold that petitioner had dollar_figure of unreported income from a g for dollar_figure ii schedule c expenses the notice_of_deficiency disallowed for lack of substantiation the travel meals and entertainment consulting and printing expenses that petitioner reported petitioner contends that hi sec_2001 schedule_k-1 from a g overstates his total taxable_income by dollar_figure the amount of the disbursement from the auction account made to him in that he believes did not become taxable_income until we disagree the record does not demonstrate that this dollar_figure made up any part of his guaranteed payments and it would not enter into the calculation of his distributive_share of the partnership’s ordinary_income petitioner concedes on brief that he understated his partnership income from a g for in this amount on hi sec_2001 and sec_2002 schedules c while the notice_of_deficiency did not disallow a rent expense deduction claimed for the parties tried that issue by consent see rule b deductions are a matter of legislative grace and a taxpayer generally bears the burden of proving that he is entitled to the deduction claimed rule a 503_us_79 292_us_435 the commissioner bears the burden_of_proof with respect to any matter that would increase the deficiency beyond that determined in the notice_of_deficiency rule a 89_tc_1280 sec_162 permits the deduction of ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business however taxpayers must respondent argues for the first time on brief that certain of these expenses constitute nondeductible startup expenditures under sec_195 this issue represents a new_matter which would require the presentation of different evidence see rule a 112_tc_183 since this issue was raised for the first time after the evidentiary record was closed petitioner’s ability to respond adequately was prejudiced and justice requires that we not consider this issue see 96_tc_226 88_tc_449 n 87_tc_56 as noted petitioner has not claimed or shown entitlement to any shift in the burden_of_proof to respondent under sec_7491 maintain books_and_records sufficient to establish the amounts of any expenses sec_6001 sec_1_6001-1 income_tax regs in the event a taxpayer establishes that he has incurred a deductible expense but is unable to substantiate the precise amount the court may approximate the amount of the deduction bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir estimating deduction amounts as sanctioned in that case is referred to as the cohan_rule the court must however have evidence sufficient to provide a basis upon which an estimate can be made 939_f2d_874 9th cir aff’g in part rev’g in part tcmemo_1989_390 85_tc_731 sec_274 imposes stricter substantiation requirements for deductions of travel and meals and entertainment_expenses no such deduction is allowed unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statements the amount time and place business_purpose and recipient’s business relationship for each expenditure sec_274 sec_1_274-5t b and c temporary income_tax regs fed reg date sec_274 was intended to preclude use of the cohan_rule for the expense categories it covers 50_tc_823 aff’d per curiam 412_f2d_201 2d cir if a taxpayer establishes that the failure to produce adequate_records for this purpose is due to the loss of such records through circumstances beyond his control he may substantiate an expense by a reasonable reconstruction of his expenditure sec_1_274-5t temporary income_tax regs fed reg date petitioner testified that he documented the date amount and business_purpose of each of his consulting printing and travel expenditures by making entries in a spiral notebook at or near the time of the expenditure and that he similarly documented his meals and entertainment_expenses in a day timer these documents were destroyed however when he failed to retrieve them within a short deadline from a storage_facility which the city of portland acquired by eminent_domain a travel and meals and entertainment_expenses petitioner contends that he is entitled to deduct the travel and meals and entertainment_expenses he reported for and on two grounds petitioner claims that he can substantiate a portion of the expenditures with bank statements and that he is entitled to substantiate the remaining expenses through a reasonable reconstruction pursuant to sec_1_274-5t temporary income_tax regs supra because his records were lost through circumstances beyond his control deductions substantiated with bank statements the bank statements in evidence are from a bank of america joint checking account in the individual names of petitioner and his then spouse it is apparent that the account could be accessed by means of a debit card as most of the statement entries are for merchant purchases with the merchant listed such as an airline hotel or restaurant a transaction date and an amount petitioner testified and contends on brief that the expenditures recorded in the bank of america joint checking account statements for airlines hotels and restaurants were paid in connection with his work on behalf of a g during and by petitioner’s reckoning the entries substantiate dollar_figure and dollar_figure of travel expenditures_for and respectively and dollar_figure and dollar_figure of meals and entertainment expenditures_for and respectively he reaches those figures by treating essentially every expenditure of that nature as business related however because these expenditures were made in conducting a g’s business they are partnership expenses it is well established that a partner cannot himself deduct the expenses of a partnership even if he incurred the expenses in furtherance of partnership business see 558_fedappx_374 5th cir aff’g and remanding on another issue tcmemo_2011_289 75_tc_288 aff’d without published opinion 665_f2d_1050 7th cir 31_tc_1249 an exception applies when there is an agreement among the partners in a partnership_agreement or in a routine partnership practice tantamount to an agreement that calls for a partner to pay partnership expenses out of his own funds see 25_tc_1045 petitioner argues on brief that as the managing and only active partner in a g he effectively implemented by fiat the practice tantamount to an agreement that he was obliged to pay for travel and meals and entertainment_expenses of the partnership out of his own funds there is no competent evidence to support this argument however there was no testimony concerning any such arrangement with the other partners petitioner merely testified that he deducted the expenses on his returns because he was not reimbursed for them the schedules k-1 for and demonstrate that the five a g partners allocated partnership expenses and income on an even pro_rata basis we conclude that there is insufficient evidence to bring petitioner’s claimed deductions within the klein exception in addition a g itself deducted substantial travel and meals and entertainment_expenses for and on its returns namely travel_expenses of dollar_figure and dollar_figure for and respectively and meals and entertainment_expenses of dollar_figure and dollar_figure for and respectively these a g deductions exceed the amounts that petitioner contends he has substantiated with the bank statements with one exception as petitioner was according to his testimony the only active partner and the one who traveled for the purpose of developing new customer relationships there is a reasonable inference to be drawn that the travel and meals and entertainment_expenses deducted by a g reflected reimbursements it made to petitioner for such expenses petitioner testified that he was not reimbursed and on brief his counsel argues that it was more likely that the expenses a g deducted were for employees rather than for partners petitioner has the burden_of_proof and there is no evidence in the record concerning the nature of the travel and meals and entertainment expense deductions that a g claimed petitioner testified that he was not reimbursed but he had difficulty recalling details with respect to many other matters we are not the exception concerns the meals and entertainment_expense_deduction for a g claimed a deduction before the reduction required by sec_274 of dollar_figure whereas the amount petitioner contends is substantiated in his bank statements is dollar_figure petitioner reaches the dollar_figure figure by treating of the restaurant expenditures listed in the bank statements as business meals there are many debit card entries for obviously personal items in the bank statements we accordingly decline to credit petitioner’s testimony that of the restaurant expenditures recorded in the bank statements were business rather than personal expenditures bound to accept his testimony on this point see 87_tc_74 there is no evidence that there were in addition to petitioner partnership employees who traveled extensively petitioner was the managing and tax_matters_partner of a g and could have corroborated his testimony by producing partnership records demonstrating that a g had reimbursed other partnership employees for the travel and meals and entertainment_expenses it deducted he did not in these circumstances given the substantial travel and meals and entertainment deductions claimed by a g we find that petitioner has failed to demonstrate that he was not reimbursed by a g for the travel and meals and entertainment expenditures listed in the statements from the bank of america joint account accordingly aside from the lack of any evidence of a partnership_agreement requiring him to pay these expenses out of his own funds petitioner is not entitled to deduct the expenses recorded in the bank statements because he has failed to show that he was not reimbursed for them petitioner did not make any specific claim that the partnership’s records were lost when the contents of his storage unit were destroyed even if the partnership records had been lost in that manner it would have been incumbent upon petitioner as part of demonstrating a reasonable reconstruction effort to provide evidence that the accountant who prepared a g’s returns was consulted regarding any records he retained petitioner did not do so remaining deductions that leaves in dispute reported travel_expenses of dollar_figure and dollar_figure and reported meals and entertainment_expenses of dollar_figure and dollar_figure for and respectively petitioner testified that these expenses were paid in pursuit of his schedule c business seeking exclusive distributorship rights for chinese products petitioner offered no written substantiation to document these expenses he relies on his testimony alone citing sec_1_274-5t and temporary income_tax regs fed reg date petitioner contends that he is entitled to substantiate these expenditures through a reasonable reconstruction because the spiral notebooks and day timers in which he had recorded the particulars of these expenditures were destroyed when he failed to retrieve them from the storage unit he leased respondent pointing to the options available to petitioner for preserving the storage unit’s contents--he could have used a free moving service or entered into contracts with a mover and a new storage_facility without personally appearing-- argues that the loss of records was not beyond petitioner’s control disqualifying to the extent petitioner claims any of these expenses were paid in connection with his activities as managing partner of a g we conclude that he has not shown entitlement to any deduction for the reasons previously outlined him from using a reasonable reconstruction as provided for in sec_1 5t c temporary income_tax regs supra we disagree sec_1_274-5t temporary income_tax regs supra provides in full loss of records due to circumstances beyond control of the taxpayer where the taxpayer establishes that the failure to produce adequate_records is due to the loss of such records through circumstances beyond the taxpayer’s control such as destruction by fire flood earthquake or other_casualty the taxpayer shall have a right to substantiate a deduction by reasonable reconstruction of his expenditures or use the regulation does not comprehensively define what constitutes circumstances beyond the taxpayer’s control providing instead a nonexclusive example namely such as destruction by various casualties as to whether this loss of records was beyond petitioner’s control we observe that petitioner took reasonable steps to safeguard his records by prepaying two years’ rent on his storage unit once in china he encountered unforeseeable circumstances the imminent destruction of the storage_facility on account of an eminent_domain acquisition and the need to arrange for the transfer of his storage unit’s contents on short notice while it is true that the portland development commission offered various accommodations to the storage unit lessees it was abruptly displacing the fact remains that it was still necessary for petitioner--in less than a month from china--to find an individual willing to appear at the storage_facility on his behalf in the middle of the holiday season and to get into that individual’s hands a properly executed power_of_attorney as well as the key to the storage unit in our judgment those hurdles were too high and accordingly the loss of his records was beyond petitioner’s control within the meaning of sec_1_274-5t temporary income_tax regs supra as a consequence petitioner ha s a right under the regulations to substantiate his claimed deductions by means of a reasonable reconstruction the cohan_rule comes back into play in these circumstances see scully v commissioner tcmemo_2013_229 at where records have been lost because of circumstances beyond a taxpayer’s control he must still undertake a reasonable reconstruction which includes substantiation through secondary evidence see eg 122_tc_305 cox v commissioner tcmemo_2013_75 delima v commissioner tcmemo_2012_291 chong v commissioner tcmemo_2007_12 the evidence establishes that there were two accounts through which petitioner paid the expenses of his schedule c business petitioner testified that he paid expenses of his schedule c business through a business checking account at bank of america held in the name of probandt associates petitioner also maintained a capital one credit card account through which he paid expenses of his schedule c business we are satisfied that there was a reasonable effort to reconstruct through third-party sources any expenses that were paid through the capital one account though that reconstruction effort was unsuccessful the same cannot be said for the bank of america business checking account established in the name of probandt associates there is no evidence of any efforts made to reconstruct expenditures through the records of that accountdollar_figure we find guidance for the unusual circumstances surrounding the capital one account where a reasonable reconstruction has been thwarted by a third party’s failure in sec_1_274-5t temporary income_tax regs supra which petitioner has invoked that regulation provides substantiation in exceptional circumstances if a taxpayer establishes that by reason of the inherent nature of the situation-- there are statements in evidence from a different bank of america checking account namely the joint checking account held in the name of petitioner and his then spouse as discussed previously petitioner testified that the debit card expenditures from this account were for travel and meals and entertainment_expenses he paid in connection with his activities on behalf of a g i he was unable to obtain evidence with respect to an element of the expenditure or use which conforms fully to the adequate_records requirements of paragraph c of this section ii he is unable to obtain evidence with respect to such element which conforms fully to the other_sufficient_evidence requirements of paragraph c of this section and iii he has presented other evidence with respect to such element which possesses the highest degree of probative value possible under the circumstances such other evidence shall be considered to satisfy the substantiation requirements of sec_274 and this paragraph we believe petitioner has satisfied the regulation with respect to any expenses paid through the capital one account he is unable to satisfy the adequate_records records requirements because his day timers and spiral notebook wherein he contemporaneously documented expenditures and their purpose were lost when his storage unit contents were destroyed he is unable to satisfy the other_sufficient_evidence requirements because the capital one credit adequate_records for this purpose generally means a contemporaneously prepared account book diary log statement of expense trip sheets or other record coupled with documentary_evidence such as receipts or paid bills see sec_1_274-5 income_tax regs sec_1_274-5t and ii temporary income_tax regs fed reg date other_sufficient_evidence for this purpose in general means the taxpayer’s own statement and corroborative evidence such as receipts or paid bills see sec_1_274-5t temporary income_tax regs fed reg date see also sec_1_274-5 income_tax regs card account statements--which might corroborate his own statement--are unavailable despite his reasonable efforts to obtain them that leaves the question of whether the third requirement for exceptional circumstances substantiation has been satisfied namely whether petitioner presented evidence to substantiate the deduction which possesses the highest degree of probative value possible under the circumstances we conclude that he has petitioner was a credible witness in this regard we are persuaded that he traveled extensively to china during and the evidence he has proffered is his own statement concerning the trips to china and their purpose as well as testimony to the effect that he consulted his now destroyed records to provide information to his return preparer for the preparation of hi sec_2001 and sec_2002 returns in the amounts reported as travel and meals and entertainment_expenses on the schedule c for each year thus reflect those now destroyed records the impracticality of petitioner’s obtaining written statements or testimony from the myriad vendors involved in typical travel and meals and entertainment expenditures persuades us that the return figures coupled with petitioner’s testimony concerning their source constitute evidence which possesses the highest degree of probative value possible under the circumstances that does not end the matter however some of the schedule c travel and meals and entertainment_expenses for the years at issue were paid according to petitioner’s testimony by means of the bank of america business checking account in the name of probandt associates since the other bank of america checking account petitioner maintained had a debit card he used we infer that he employed the same feature to pay travel and meals and entertainment_expenses through the business checking account neither petitioner nor his counsel offered any evidence of the efforts undertaken to obtain the records of that account from third-party sources or to reconstruct expenditures from any such records for that reason with respect to any expenditures made through the bank of america business checking account petitioner has failed to satisfy the prerequisites for the less stringent other_sufficient_evidence substantiation alternatives available under sec_1_274-5t temporary income_tax regs supra see cox v commissioner tcmemo_2013_75 delima v commissioner tcmemo_2012_291 chong v commissioner tcmemo_2007_12 thus we are left with a situation where the travel and meals and entertainment expenditures made through the capital one account are eligible for the exceptional circumstances substantiation provided for in sec_1 5t c temporary income_tax regs supra while those made through the bank of america account are not lacking the records of either account however we have no evidentiary basis for determining which portion of the travel and meals and entertainment_expenses reported on petitioner’ sec_2001 and sec_2002 schedules c is allocable to each account a reconstruction based on the bank of america records would have made an allocation possible and their unexplained absence is attributable to petitioner however because we are persuaded petitioner made trips to china for business purposes in both years we will undertake a deemed_allocation bearing heavily upon the taxpayer whose inexactitude is of his own making see cohan v commissioner f 2d pincite we will treat of each year’s travel and meals and entertainment_expenses paid in connection with petitioner’s business endeavors in china as allocable to the capital one account and therefore substantiated consequently petitioner is entitled to deduct travel and meals and entertainment_expenses for the years at issue as follows deductible expenses travel meals entertainment dollar_figure big_number dollar_figure big_number the amounts for meals and entertainment_expenses have been subjected to the limitation of sec_274 b consulting expenses on his schedules c for and petitioner reported expenses for consulting fees of dollar_figure and dollar_figure respectively the deductions for which respondent disallowed in full petitioner testified that these amounts were paid to three individuals either by check or by wire transfer but he was unable to recall the bank account through which the payments were made petitioner attributes the lack of documentation to substantiate these expenditures to the loss of the spiral notebook when the contents of his storage unit were destroyed given this loss of records petitioner contends the court should estimate the deduction amounts under the cohan_rule we disagree even for expenses that do not have to be substantiated pursuant to sec_274 there remains the general requirement arising from the taxpayer’s bearing the burden_of_proof that he marshal any secondary evidence reasonably available when records have been lost see 71_tc_1120 watson v commissioner tcmemo_1988_29 we may at our discretion rely solely on a taxpayer’s credible testimony to substantiate a deduction but generally only where no documentary_evidence is available malinowski v commissioner t c pincite given the limited number of individuals whom petitioner contends received the consulting fees and the amounts involved we are not persuaded that no documentation of these payments was reasonably available petitioner might have proffered testimony from the recipients or some documentation available from them he did not petitioner has therefore not satisfied the conditions precedent to substantiating the expenses for consulting fees solely on the basis of his testimony we accordingly sustain the disallowance of deductions for these expenses c printing expenses petitioner reported printing expenses of dollar_figure and dollar_figure on his schedules c for and respectively the deductions for which respondent disallowed in full petitioner testified that the printed materials were used in his schedule c business in connection with efforts to secure exclusive u s distributorship rights from chinese manufacturers and that almost all of the expenditures were made at a particular kinko’s location in portland the record does not establish whether the expenditures were paid through the capital one account the bank of america business account or some other means petitioner again invokes the cohan_rule the same principles apply here as with the consulting fees given the magnitude of these expenditures at a single vendor we believe petitioner was obligated to undertake reasonable efforts to obtain secondary evidence to substantiate these expenses such as some effort to elicit information or documentation from the vendor or to establish the account through which the expenditures were paid petitioner has not shown that such secondary evidence was unavailable so that he should be permitted to substantiate the printing expenses solely by his testimony we accordingly sustain the disallowance of deductions for these expenses d rent expense petitioner reported a dollar_figure rent expense on hi sec_2001 schedule c which the notice_of_deficiency did not disallow although respondent did not raise the issue in his answer we conclude on the basis of the parties’ stipulations and arguments on brief that this issue was tried by consent and is properly before the court see rule b 83_tc_227 n as the disallowance of the claimed rent expense would increase the deficiency for respondent bears the burden_of_proof on this issue see rule a see also truesdell v commissioner t c pincite there is no documentary substantiation of the reported rent expense petitioner testified that the expense reflects rent he paid of approximately dollar_figure per month during for an office in chicago leased from one of a g’s other passive investor partners petitioner testified that he paid rent because that partner had lent him money and wanted to keep track of him respondent argues and we agree that petitioner’s testimony demonstrates that the rent expense lacked a business_purpose as the rent was also almost certainly paid_by check and there are no canceled checks in evidence respondent has also shown that the rent expense has not been substantiated accordingly respondent has met his burden and we conclude that petitioner is not entitled to deduct the rent expense reported for iii additions to tax and penalties respondent determined additions to tax under sec_6651 for failure to timely file and accuracy-related_penalties under sec_6662 and b and on the basis of negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax for and in general the commissioner has the burden of production with respect to the imposition of additions to tax and penalties and must offer sufficient evidence to indicate that imposing them is appropriate sec_7491 see also 116_tc_438 once the commissioner has satisfied this burden the burden shifts to the taxpayer to show that it is inappropriate to impose the penalty because of exculpatory factors including reasonable_cause higbee v commissioner t c pincite a sec_6651 additions to tax sec_6651 imposes an addition_to_tax for any failure_to_file a return by its due_date the addition is equal to of the amount of tax required to be shown on the return for each month or portion thereof that the return is late up to a maximum of the addition applies unless the taxpayer shows that the failure to timely file was due to reasonable_cause and not due to willful neglect sec_6651 see also 469_us_241 a failure to timely file is due to reasonable_cause i f the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs see also boyle u s pincite willful neglect is interpreted as a conscious intentional failure or reckless indifference boyle u s pincite the parties stipulated that petitioner’ sec_2001 return was due_date and that hi sec_2002 return was due_date respondent received and filed both returns on date see 898_f2d_50 5th cir aff’g 92_tc_342 669_f2d_1342 9th cir these undisputed facts satisfy respondent’s burden of production under sec_7491 and establish petitioner’s liability for the sec_6651 additions to tax unless petitioner can demonstrate reasonable_cause for his failure to timely file petitioner claims that he is not liable for the sec_6651 additions to tax because he reasonably but mistakenly believed that he had no income for and and thus concluded that he did not have to file returns for those years specifically petitioner claims that because he believed that his income was substantially lower than his expenses and that he had the documentation to substantiate these expenses he did not believe he was required to file any return taxpayers who deliberately omit to file returns must use reasonable care to ascertain that no returns are necessary see 27_tc_840 thomas v commissioner tcmemo_1984_72 without more petitioner’s mistaken belief that no return was required does not constitute reasonable_cause for noncompliance see beck chem equip corp v commissioner t c pincite 26_tc_528 noting that mere uninformed belief no matter how sincere or innocent is insufficient to constitute reasonable_cause aff’d 243_f2d_954 4th cir there is no evidence that petitioner used reasonable care in deciding not to file hi sec_2001 and sec_2002 returns petitioner has provided no evidence that he obtained professional advice as to his filing obligations or that he undertook any other investigation to determine whether he was required to file returns for and to the extent his belief that he had no taxable_income for filing purposes was based on a failure to understand that his distributive_share of the a g partnership profits was income to him whether or not received such a mistake of law does not give rise to reasonable_cause see henningsen v commissioner t c pincite considering all the facts and circumstances petitioner has not shown reasonable_cause with respect to his failure to timely file returns for and respondent’s determinations of the additions to tax under sec_6651 for and are sustained b sec_6662 accuracy-related_penalties sec_6662 and b and imposes a penalty on any underpayment_of_tax attributable to negligence or disregard of rules and regulations or a substantial_understatement_of_income_tax respectively ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 it connotes a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 this includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs disregard of rules and regulations includes any careless reckless or intentional disregard of the internal_revenue_code the regulations or certain internal_revenue_service administrative guidance id subpara in general an understatement of income_tax is the excess of the amount of tax required to be shown on the return over the amount of tax actually shown on the return sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return id para a no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with regard to that portion sec_6664 that determination is made case-by-case depending on the facts and circumstances sec_1_6664-4 income_tax regs those circumstances include the experience knowledge and education of the taxpayer id respondent has met his burden of production with respect to petitioner’s negligence and disregard of rules and regulations as to the underpayment attributable to the unreported partnership income petitioner failed to report dollar_figure of his distributive_share of a g’s ordinary_income for petitioner has not demonstrated that this failure was due to reasonable_cause as there is no evidence that he undertook any investigation to determine the correct method of reporting his partnership income this portion of the underpayment is therefore attributable to negligence additionally petitioner has conceded that he failed to report dividend and interest_income totaling dollar_figure and dollar_figure for and respectively the notice_of_deficiency noted that all of the foregoing amounts were reported to respondent by third parties on information returns which creates an inference in the absence of any contrary evidence that petitioner also received copies of these information returns moreover the bulk of this unreported income was interest from a g for which petitioner served as managing partner negligence is strongly indicated where a taxpayer fails to report income reflected on information returns sec_1_6662-3 income_tax regs respondent has therefore met his burden of production regarding this portion of the underpayment and petitioner has not offered any evidence of reasonable_cause accordingly the portion of the underpayment attributable to the unreported interest and dividend income for and is due to negligence respondent has also met his burden of production with respect to petitioner’s negligence for the portion of the underpayment attributable to the disallowed travel and meals and entertainment_expenses petitioner claimed in connection with a g’s business for and although as managing partner petitioner had access to a g’s records he failed to produce any documentary_evidence to support his claim that he was not reimbursed for these expenses by a g or that the expenses were not deducted by a g petitioner’s failure to maintain this substantiation for these expenses constitutes negligence see sec_1_6662-3 income_tax regs finally respondent has met his burden of production with respect to the portion of the underpayment attributable to deductions for those schedule c expenses for printing consulting travel and meals and entertainment that petitioner claimed for and in connection with his business endeavors in china and which we have disallowed negligence includes a failure to keep adequate books_and_records or to substantiate expenses as required by sec_274 although the parties tried petitioner’s entitlement to a schedule c rent expense deduction for by consent respondent has not clarified whether he is asserting an accuracy-related_penalty relating to the portion of the underpayment attributable to the rent expense deduction disallowed for consequently we treat respondent as having conceded that the underpayment attributable to petitioner’s unsubstantiated rent expense deduction for is not subject_to a penalty and sec_1_6662-3 income_tax regs petitioner has failed to demonstrate that he acted with reasonable_cause and good_faith with respect to his lack of substantiation for these items petitioner argues that penalties are not warranted because his records were lost due to circumstances beyond his control however even where a taxpayer loses his records through circumstances beyond his control he is still obliged to make a reasonable attempt to reconstruct substantiation of his expenses through other means see kolbeck v commissioner tcmemo_2005_253 petitioner failed to make any attempt to reconstruct his china-related expenses except those paid with his capital one credit card account such as by attempting to obtain records of the bank of america account from which he also paid china-related expenses further petitioner made no effort to reconstruct substantiation for his reported consulting and printing expenses the portion of the underpayment attributable to the foregoing items is therefore due to negligence in the event the rule computation indicates that petitioner’s understatements of income_tax for and exceed the greater of dollar_figure or of the amounts of tax required to be shown on the returns we conclude that the underpayments for and are also attributable to a substantial understatement of income_tax for which petitioner has not shown reasonable_cause to reflect the foregoing decision will be entered under rule
